Dismiss and Opinion Filed July 16, 2013




                                            S In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas

                                        No. 05-13-00409-CV

                                     TIM REED, Appellant
                                            V.
                                  ADAMS GOLF, LLC, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-00494-2013

                                 MEMORANDUM OPINION
                         Before Justices Moseley, Bridges, and Lang-Miers
                                        Opinion Per Curiam
        The Court has before it the parties’ July 8, 2013 agreed motion to dismiss appeal. We

GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(2). We ORDER

that all portions of this file that are sealed remain sealed.



                                                                PER CURIAM

130409F.P05
                                        S
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                        JUDGMENT

TIM REED, Appellant                                On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-00409-CV        V.                       Trial Court Cause No. 296-00494-2013.
                                                   Opinion delivered per curiam. Justices
ADAMS GOLF, LLC, Appellee                          Moseley, Bridges and Lang-Miers sitting for
                                                   the Court.

              In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
All portions of this file that are sealed are ORDERED to remain sealed. The parties are
ORDERED to bear their own costs of this appeal.




Judgment entered July 16, 2013




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –2–